I concur in the opinion of Judge Steinert. As to the validity of Judge Main's declination, it is my opinion that Rem. Rev. Stat., § 5175, applies to primary elections to judicial office. Passing this question, however, I am convinced that a candidate for public office, who has been regularly nominated (in the absence of a statute providing that such a nominee may not withdraw) may decline a nomination within a reasonable time after receiving the same, regardless of whether or not there be any statute providing for such declination. This right is not taken away by the general terms of Rem. Rev. Stat., § 5212, that section not referring to the matter of a nominee's declination. The courts generally have recognized the right of a candidate to decline a nomination, and certainly that policy has received statutory recognition in this jurisdiction.
BLAKE and DRIVER, JJ., concur with BEALS, J.